Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 recites a method, comprising: 
receiving a plurality of hashes of a plurality of blocks of a plurality of log segments from a software defined data center, wherein each block corresponds to a respective logical address; 
associating each of the plurality of logical addresses with a respective sequentially- allocated chunk identifier in a logical map that stores logical associations between chunk identifiers and logical addresses in an order in which the log segments are received, wherein contiguous chunks that point to a same log segment and have a same reference count are merged into a single tuple; 
determining a subset hash, the subset hash comprising a hash of a subset of the plurality of blocks, wherein the subset corresponds to a contiguous range of the plurality of logical addresses; 
performing a search of a hash map for the subset hash to determine if the subset hash is a duplicate, wherein the hash map stores associations between chunk identifiers and subset hashes; and 
deduplicating the subset of the plurality of blocks responsive to a determination that the subset hash is a duplicate.

When considering claim 1 as a whole, the prior art of record does not teach the limitations: receiving a plurality of hashes of a plurality of blocks of a plurality of log segments from a software defined data center, wherein each block corresponds to a respective logical address; associating each of the plurality of logical addresses with a respective sequentially- allocated chunk identifier in a logical map that stores logical associations between chunk identifiers and logical addresses in an order in which the log segments are received, wherein contiguous chunks that point to a same log segment and have a same reference count are merged into a single tuple; determining a subset hash, the subset hash comprising a hash of a subset of the plurality of blocks, wherein the subset corresponds to a contiguous range of the plurality of logical addresses; performing a search of a hash map for the subset hash to determine if the subset hash is a duplicate, wherein the hash map stores associations between chunk identifiers and subset hashes; and deduplicating the subset of the plurality of blocks responsive to a determination that the subset hash is a duplicate.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 1 is allowable.
Furthermore, when considering the other amended independent claims, such as claims 8 and 15, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136